Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2022 has been entered.

Interview Summary
The Examiner proposed claim amendments in order to place this application in condition for allowance.  Applicant’s representative respectfully declined to proceed with the proposals and respectfully requested the Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 fails to further limit claim 1.  
Claim 3, which depends from claim 1, recites: “wherein the flange extends past the open end of the junction box.”  
However, claim 1 recites: “the flange…extends beyond the open end of the junction box relative to the closed end….”
The Examiner respectfully submits that claim 1 is narrower than claim 3 because claim 1 defines that the flange extends beyond the open end of the junction box relative to the closed end, whereas claim 3 defines wherein the flange extends past the open end of the junction box, but does not require “relative to the closed end.”
Since dependent claim 3 broadens its parent claim 1, claim 3 is rejected under 112.
The Examiner suggests that claim 3 should either be amended or canceled in order to traverse this rejection.
Claim 4 is rejected under 112 because it depends from a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coscarella (US 2014/0023804, “Coscarella ‘804”).

Regarding claim 25, Coscarella ‘804 anticipates A weather-protected enclosure, comprising: a junction box having a sidewall that extends between an open end and a closed end, the sidewall having an inner surface and an outer surface (Figs. 10-11, [0027], [0028], [0034]; the electrical box 20 is a junction box having a sidewall that extends between an open end and a closed end, and has inner and outer surfaces); 
and a weather barrier, comprising: a sheet made from non-permeable material (Figs. 10-11, [0027], [0028], [0034]; the surround 10 is a weather barrier made from a sheet of flexible, weatherproof material), 
the sheet comprising a wall cover portion that surrounds a flange (Figs. 10-11, [0027], [0028], [0034]; the surround 10 comprises a skirt portion 12 which is a wall cover portion that surrounds a flange 14), 
wherein: the flange defines a junction box receiving area (Figs. 10-11, [0027], [0028], [0034]; the flange 14 defines a receiving area for the electrical box 20), 
the flange having a first end connected to the wall cover portion such that the flange protrudes from a first face of the wall cover portion and a top peripheral edge spaced from the first end (Figs. 10-11, [0027], [0028], [0034]; the flange 14 has a first end connected to the skirt portion 12 such that the flange 14 protrudes from a first face of the skirt portion 12 and a has a top peripheral edge spaced from the first end);
the junction box is positioned within the junction box receiving area such that the flange surrounds the junction box and the top peripheral edge extends toward the open end of the junction box (Figs. 10-11, [0027], [0028], [0034]; the electrical box 20 is positioned within the junction box receiving area such that the flange 14 surrounds the electrical box 20 and the top peripheral edge extends toward the open end of the electrical box 20); 
and the flange comprises a double-walled structure defined by an outer wall and a telescoping wall that is positioned within the junction box receiving area relative to the outer wall (Figs. 10-11, [0027], [0028], [0034]; the flange 14 comprises a double-walled structure defined by an outer wall and a telescoping wall, which may engage and move with the open end of the electrical box 20, that is positioned within the junction box receiving area relative to the outer wall.  Examiner’s note: the claimed phrase “telescoping wall” is construed in view of the Applicant’s description at paragraph [0004]: “the telescoping wall may engage and move with the open end of the junction box.”), 
the top peripheral edge connecting the outer wall and the telescoping wall and being defined by a fold in the flange, such that, when the junction box is inserted into the junction box receiving area from a rear surface of the wall cover portion toward the top peripheral edge of the flange, the telescoping wall engages and moves with the open end of the junction box as the top peripheral edge remains stationary (Figs. 10-11, [0027], [0028], [0034]; the top peripheral edge of the flange 14 connects the outer wall and the telescoping wall, and is defined by a fold in the flange 14, such that when the electrical box 20 is inserted into the junction box receiving area from a rear surface of the wall cover portion toward the top peripheral edge of the flange, the telescoping wall engages and moves with the top open end of the electrical box 20 as the top peripheral edge remains stationary.  Examiner’s note: Coscarella ‘804, paragraph [0031] describes the flange 14 extends into the electrical box 20 and includes a back portion 25 that is sized to relatively close tolerances to ensure a tight fit within and line an inner surface of the electrical box 20. As such, when the back portion 25 is tightly fitted within the electrical box 20, the telescoping wall which engages with the open end of the electrical box 20 and has the ability to be moved with the open end as the top peripheral edge remains stationary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Coscarella (US 2014/0023804, “Coscarella ‘804”) in view of in view of Akiba (US 2021/0203144, “Akiba”).

Regarding claim 1, Coscarella ‘804 discloses A weather-protected enclosure, comprising: a junction box having a sidewall that extends between an open end and a closed end, the sidewall having an inner surface and an outer surface (Figs. 10-11, [0027], [0028], [0034]; the electrical box 20 is a junction box having a sidewall that extends between an open end and a closed end and has inner and outer surfaces);
a cover plate that is removably installed on the junction box, the cover plate being sized to cover the open end of the junction box (Figs. 10-11, [0027], [0028], [0034]; the cover plate, not shown but described at paragraph [0034], is removably installed on the electrical box 20 and is sized to cover the open end of the electrical box 20); 
and a weather barrier, comprising: a sheet made from non-permeable material (Figs. 10-11, [0027], [0028], [0034]; the surround 10 is a weather barrier made from a sheet of flexible, weatherproof material), 
the sheet comprising a wall cover portion that surrounds a flange (Figs. 10-11, [0027], [0028], [0034]; the surround 10 comprises a skirt portion 12 which is a wall cover portion that surrounds a flange 14), 
the flange defining a junction box receiving area (Figs. 10-11, [0027], [0028], [0034]; the flange 14 defines a receiving area for the electrical box 20), 
the flange protruding from a first face of the wall cover portion and terminating in a top peripheral edge (Figs. 10-11, [0027], [0028], [0034]; the flange 14 protruding from a first face of the skirt portion 12 or the wall cover portion and terminating at a top peripheral edge), 
wherein the junction box is positioned within the junction box receiving area such that the flange surrounds the junction box and the top peripheral edge extends beyond the open end of the junction box relative to the closed end (Figs. 10-11, [0027], [0028], [0034]; the electrical box 20 is positioned within the junction box receiving area such that the flange 14 surrounds the electrical box 20 and the top peripheral edge extends beyond the open end of the electrical box 20 relative to the closed end);
wherein the cover plate engages and forms a seal with the top peripheral edge of the flange (Figs. 10-11, [0027], [0028], [0034]; the cover plate engages and forms a seal with the top peripheral edge of the flange 14).
Coscarella ‘804 does not disclose the seal surrounds and is entirely outside the outer surface of the sidewall when the cover plate is installed on the junction box.
Akiba discloses the seal surrounds and is entirely outside the outer surface of the sidewall when the cover plate is installed on the junction box (Fig. 3, [0035], [0037]-[0039]; the protruding portions 52 and 62 forms a seal that surrounds and is entirely outside the outer surface of the peripheral wall 68 when the top surface 56 is installed on the junction box).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Coscarella ‘804’s structure with Akiba’s seal in order to achieve an improvement in the heat dissipation property of the electrical connection box, as suggested by Akiba at paragraph [0010].  Such a construction would require a person having ordinary skill in the art to have configured the weatherproof barrier, as illustrated in Coscarella ‘804 Figs. 10-11, such that the electrical box 20 is placed within the opening 16 (instead of being placed on the opposite side of the opening with respect to the weatherproof barrier). A person having ordinary skill in the art would have predictably inserted Coscarella ‘804’s electrical box 20 within the opening 16, based on a reading of Akiba, which teaches the seal is entirely outside of the electrical box sidewall, and in further consideration of the title of the primary reference (Coscarella ‘804: “Surround for Electrical Boxes,” of which a person of ordinary skill would understand that this title suggests that the weatherproof seal can surround the electrical box).  

Regarding claim 2, Coscarella ‘804 in view of Akiba discloses the claimed invention as applied to claim 1, above.
Coscarella ‘804 discloses The weather-protected enclosure of claim 1, wherein, in a plane parallel to the wall cover portion of the sheet, the junction box receiving area has a cross-sectional area that is greater than a cross-sectional area of the junction box (Figs. 10-11, [0027], [0028], [0034]; in a plane parallel to the skirt portion 12, the junction box receiving area having an outer boundary which is defined by the outer portion of the flange 14, which has a cross-sectional area that is greater than a cross-sectional area of the electrical box 20).

Regarding claim 3, Coscarella ‘804 in view of Akiba discloses the claimed invention as applied to claim 1, above.
Coscarella ‘804 discloses The weather-protected enclosure of claim 1, wherein the flange extends past the open end of the junction box (Figs. 10-11, [0027], [0028], [0034]; the flange 14 extends beyond the open end of the electrical box 20).

Regarding claim 4, Coscarella ‘804 in view of Akiba discloses the claimed invention as applied to claim 3, above.
Coscarella ‘804 discloses The weather-protected enclosure of claim 3, wherein the flange is made from a deformable material that deforms when the cover plate is installed on the junction box (Figs. 10-11, [0027], [0028], [0034]; the flange 14 is made from flexible plastic which deforms when the cover plate is installed on the electrical box 20).

Regarding claim 6, Coscarella ‘804 in view of Akiba discloses the claimed invention as applied to claim 1, above.
Coscarella ‘804 discloses The weather-protected enclosure of claim 1, wherein the flange is continuously and integrally formed with the wall cover portion from the same material, the material of the flange and the wall cover portion having the same material properties (Figs. 10-11, [0027], [0028], [0034]; the flange 14 is continuously and integrally formed with the skirt portion 12 from the same material and having the same material properties).

Regarding claim 7, Coscarella ‘804 in view of Akiba discloses the claimed invention as applied to claim 1, above.
Coscarella ‘804 discloses The weather-protected enclosure of claim 1, wherein the flange comprises a double-walled structure (Figs. 10-11, [0027], [0028], [0034]; the flange 14 comprises a double-walled structure).
Coscarella ‘804 does not disclose the entire double-walled structure surrounds and is outside the outer surface of the sidewall.
Akiba discloses the seal surrounds and is outside the outer surface of the sidewall.   (Fig. 3, [0035], [0037]-[0039]; the protruding portions 52 and 62 forms a seal that surrounds and is entirely outside the outer surface of the peripheral wall 68 when the top surface 56 is installed on the junction box).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Coscarella ‘804’s structure, as modified by Akiba, with Akiba’s seal in order to achieve an improvement in the heat dissipation property of the electrical connection box, as suggested by Akiba at paragraph [0010].  

Regarding claim 8, Coscarella ‘804 and Akiba discloses the claimed invention as applied to claim 1, above.
Coscarella ‘804 does not disclose the flange is corrugated.
Coscarella ‘804, Figs. 9, [0027] discloses the skirt portion 12, which is a different portion of the weather barrier, is corrugated.
	It would have been obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Coscarella 804’s weather barrier, as modified by Akiba, with a corrugated flange in order to help provide proper weatherproofing of a building, depending on the preferences of the user and the intended use, as suggested by Coscarella ‘804 at [0027].

Regarding claim 9, Coscarella ‘804 in view of Akiba discloses the claimed invention as applied to claim 1, above.
Coscarella ‘804 discloses The weather-protected enclosure of claim 1, wherein the junction box receiving area has a rear wall opposite the top peripheral edge of the flange (Figs. 10-11, [0027], [0028], [0031], [0034]; the back portion 25 is in the junction box receiving area which is a rear wall opposite the top peripheral edge of the flange 14).

Regarding claim 10, Coscarella ‘804 in view of Akiba discloses the claimed invention as applied to claim 1, above.
Coscarella ‘804 discloses The weather-protected enclosure of claim 1, wherein the flange comprises a double-walled structure that has a first end connected to the wall cover portion and a second end connected to a telescoping wall that is positioned within the junction box receiving area (Figs. 10-11, [0027], [0028], [0031], [0034]; the flange 14 comprises a double-walled structure that has a first end connected to the skirt portion 12 and a second end connected to a telescoping wall, which may engage and move with the open end of the electrical box 20, that is positioned within the receiving area of the electrical box 20.  Examiner’s note: the claimed phrase “telescoping wall” is construed in view of the Applicant’s description at paragraph [0004]: “the telescoping wall may engage and move with the open end of the junction box.”), 
the top peripheral edge being defined by a fold in the flange, such that, when the junction box is inserted into the junction box receiving area from a rear surface of the wall cover portion toward the top peripheral edge of the flange, the telescoping wall engages and moves with the open end of the junction box (Figs. 10-11, [0027], [0028], [0031], [0034]; the top peripheral edge of the flange 14 is defined by a fold in the flange, such that when the electrical box 20 is inserted into the junction box receiving area from a rear surface of the wall cover portion toward the top peripheral edge of the flange, the telescoping wall engages and moves with the top open end of the electrical box 20).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coscarella ‘804 and Akiba as applied to claim 1 above, in view of Garvin (US 2011/0266277, “Garvin”).

Regarding claim 5, Coscarella ‘804 in view of Akiba discloses the claimed invention as applied to claim 1, above.
Coscarella ‘804 does not disclose the cover plate carries a sealing material that seals against the top peripheral edge of the flange when the cover plate is installed on the junction box.
Garvin discloses the cover plate carries a sealing material that seals against the top peripheral edge of the flange when the cover plate is installed on the junction box (Fig. 5A, [0070]-[0071]; cover plate 350 includes or carries the gasket 360 which is a sealing material that seals against the top edge of the electrical box 200).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Coscarella ‘804’s junction box with the flange at the top edge of the junction box, as modified by Akiba, with Garvin’s sealing material in order to provide an airtight and/or a watertight and/or a noise reducing seal between the dual-access electrical box 100, 200, 210, 230, 300 and the cover plate as suggested by Garvin at [0071].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coscarella ‘804 and Akiba as applied to claim 1 above, in view of Gretz et al. (US 9,647,439, “Gretz”).

Regarding claim 11, Coscarella ‘804 and Akiba discloses the claimed invention as applied to claim 1, above.
Coscarella ‘804 does not disclose an interior seal positioned within the junction box receiving area and comprising an aperture that receives an elongate member, the interior seal sealingly engaging the closed end of the junction box and sealing around the elongate member.
Gretz discloses an interior seal positioned within the junction box receiving area and comprising an aperture that receives an elongate member, the interior seal sealingly engaging the closed end of the junction box and sealing around the elongate member (Fig. 27, col. 6, lines 15-29; electrical fitting 200 and grommet 210 is an interior seal positioned within an electrical box receiving area and comprising an aperture that receives an electrical cable which is an elongate member, the electrical fitting 200 and grommet 210 sealingly engaging the closed end of the electrical box and sealing around the electrical cable).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Coscarella 804’s electrical box, as modified by Akiba, with Gretz’s electrical fitting and grommet in order to create a liquid-tight and concrete-tight fit between the cable, the fitting, and the electrical box, as suggested by Gretz at col. 6, lines 24-26.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection as in the prior action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/STANLEY TSO/Primary Examiner, Art Unit 2847